81 F.3d 635w
64 USLW 2632, 28 Bankr.Ct.Dec. 1138
In re:  DOW CORNING CORPORATION, Debtor.Heidi LINDSEY, et al.;  Official Committee of TortClaimants, et al., Plaintiffs-Appellees,v.O'BRIEN, TANSKI, TANZER AND YOUNG HEALTH CARE PROVIDERS OFCONNECTICUT, et al., Defendants,Dow Corning Corporation;  The Dow Chemical Company(95-2034/2107);  Corning Inc. (95-2107);  Baxter HealthcareCorporation;  Baxter International Inc. (95-2082);Minnesota Mining and Manufacturing Co. (95-2084);Bristol-Myers Squibb Co.;  Medical Engineering Corporation(95-2106), Defendants-Appellants.
Nos. 95-2034, 95-2082, 95-2084,95-2106 and 95-2107.
United States Court of Appeals,Sixth Circuit.
Argued March 5, 1996.Decided April 9, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION